DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant elected a species of display “A” wherein the display is a head-mounted display. Claims 7-10 refer to different displays, a LCD display positioned in front of the subject, a plurality of LCD displays positioned around the subject, and a projector configured to project an image on a surface positioned in front of the subject, respectively. Since the displays are different types that cannot coexist, claims 7-10 do not read on the elected species and thus, claims 7-10 have been withdrawn. Applicant elected a species of static scene “F” wherein the static scene is a virtual reality scene. Claim 11 refers to a different static scene, a blank screen. Since the static screen cannot be a virtual reality scene and a blank screen at the same time, claim 11 does not read on the elected species and thus, claim 11 has been withdrawn. Claims 16-20 are also withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 28, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-6, 12-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mirelman (US20140276130; cited by applicant).
	Regarding claim 1, Mirelman discloses a device for assessing the balance impairment of a subject (Paragraph [0003], “The present invention, in some embodiments thereof, relates to diagnosing, monitoring and/or treating persons with a fall risk and/or other pathological conditions”) comprising: 
a head-mounted display comprising a set of at least one display panels (Paragraph [0141], “The virtual reality display includes a head set and or goggles which show an image and/or an overlay image to the patient”); 
an orientation sensor (Paragraph [0215], “a camera #408 or other position and/or orientation tracking system); 
a computing device (Paragraph [0101], “As software, selected tasks according to embodiments of the invention could be implemented as a plurality of software instructions being executed by a computer using any suitable operating system”); and 
a non-transitory computer readable medium with instructions stored thereon (Paragraph [0101], “the data processor includes a volatile memory for storing instructions and/or data and/or a non-volatile storage, for example, a magnetic hard-disk and/or removable media, for storing instructions , that when executed by a processor (Paragraph [0101], “a plurality of software instructions being executed by a computer”), perform a method comprising: 
presenting a sequence of scene protocols to the set of at least one display panels (Paragraph [0141], “The virtual reality display includes a head set and or goggles which show an image and/or an overlay image to the patient. Optionally, head tracking and/or position tracking is used to adjust the image so it appears realistic…the ‘virtual reality’ is provided using fixed screens, for example, facing the patient and/or multiple screens to provide an image in greater portion of the patient’s viewing field, optionally including peripheral vision as well.”); 
recording a set of measurements from the orientation sensor and a set of time indices during the sequence of scene protocols (Paragraph [0221], “When a fall or near fall is detected, a signal is sent to the virtual reality simulation, enabling the simulation to record the precise location and time of the detected event within the simulation. The system also records the leg on which the event was detected first (the sensor that detected the FOG threshold), the speed at which the patient was walking, the type of trail e.g., the conditions of the VR simulation, the type of obstacles used, if any, and/or the type of FOG provocations provided by the simulation at the time of the event.”); and 
calculating a balance score by referencing the set of measurements from the orientation sensors and the set of time indices to the sequence of scene protocols (Paragraph [0135], “an optional a fall risk score that may be used to provide care to individuals with a high risk for falling is quantified based on such detection” & Paragraph [0182], “Optionally, using a mathematical algorithm, the system will provide a composite score of the person's risk of falls. This may include for example one or more of: the conditions he is likely to fall in and the most impaired properties (cognitive or motor) that will cause this person to fall. This form of detection may provide a useful individualized and/or accurate assessment of .

	Regarding claim 3, Mirelman discloses the balance assessment device of claim 1, further comprising a camera (camera #408); 
wherein the computing device further records a set of camera frames from the camera (Paragraphs [0170]-[0171]); and 
wherein the computing device further refines the calculated balance score by evaluating the set of camera frames referenced to the sequence of scene protocols (Paragraph [0171], “the cameras…are used to also collect posture information. Optionally, gait abnormalities are detected and/or predicted based on such posture information and/or on a combination of posture information and acceleration data or other physiological measurements.” & Paragraph [0006] “Most falls occur during walking and, not surprisingly, gait impairments have been associated with an increased risk of falls.”& Thus, gait abnormalities detected based on posture information collect by the cameras would affect the calculated balance score).  

	Regarding claim 5, Mirelman discloses a method of assessing the balance impairment of a subject comprising the steps of: 
presenting the subject with a static scene on a display (Paragraph [0141], “The virtual reality display includes a head set and or goggles which show an image and/or an overlay image to the patient”); 
collecting a first set of orientation measurements (Paragraph [0215], “a camera #408 or other position and/or orientation tracking system”); 
presenting the subject with an unstable scene on the display (Paragraph [0225], “The VR scene consisted of an outdoor boardwalk on which different obstacles were placed. The patients were required to walk on the treadmill while negotiating the obstacles without hitting them.”); 
collecting a second set of orientation measurements (Paragraph [0215], “a camera #408 or other position and/or orientation tracking system” & An orientation tracking system would taking multiple orientation measurements); 
storing the first and second sets of orientation measurements on a computing device (Paragraph [0101], “a plurality of software instructions being executed by a computer…the data processor includes a volatile memory for storing instructions and/or data”), referenced to a set of time indices (Paragraph [0221], “When a fall or near fall is detected, a signal is sent to the virtual reality simulation, enabling the simulation to record the precise location and time of the detected event within the simulation. The system also records the leg on which the event was detected first (the sensor that detected the FOG threshold), the speed at which the patient was walking, the type of trail e.g., the conditions of the VR simulation, the type of obstacles used, if any, and/or the type of FOG provocations provided by the simulation at the time of the event.”); and 
calculating a balance score for the subject by comparing the second set of orientation measurements with the first set of orientation measurements (Paragraph [0135], “an optional a fall risk score that may be used to provide care to individuals with a high risk for falling is quantified based on such detection” & Paragraph [0182], “Optionally, using a mathematical algorithm, the system will provide a composite score of the person's risk of falls. This may include for example one or more of: the conditions he is likely to fall in and the most impaired properties (cognitive or motor) that will cause this person to fall. This form of detection may provide a useful individualized and/or accurate assessment of the person's needs and this composite score will allow the clinician to assess fall risk and then prescribe the most efficient care.” & Paragraphs [0203]-[0206] provides examples of risk scores given).  

	Regarding claim 6, Mirelman discloses The method of claim 5, wherein the display is a head-mounted display (Paragraph [0141], “The virtual reality display includes a head set and or goggles which show an image and/or an overlay image to the patient”).  

	Regarding claim 12, Mirelman discloses The method of claim 5 wherein the static scene is a virtual reality scene (Paragraph [0141], “The virtual reality display includes a head set and or goggles which show an image and/or an overlay image to the patient”).  

	Regarding claim 13, Mirelman discloses The method of claim 5 wherein the set of orientation measurements is captured at a rate of approximately 100Hz (Paragraph [0220], “The sensors contain 3-axis accelerometers and 3-axis MEMs Gyro that record data at a sampling rate of 100 Hz”).  

	Regarding claim 15, Mirelman discloses The method of claim 5 further comprising the steps of: 
capturing a set of images from a camera (Paragraphs [0170]-[0171]); 
performing a set of image processing operations on the set of images (Paragraph [0170], “the use of a closed loop system (e.g., acquisition—processing—actuation and again acquisition . . . ) optionally reduces the need for continuous assistance by clinicians.”); and 
computing a refined balance score based on an output of the set of image processing operations (Paragraph [0171], “the cameras…are used to also collect posture information. Optionally, gait abnormalities are detected and/or predicted based on such posture information and/or on a combination of posture information and acceleration data or other physiological measurements.” & Paragraph [0006] “Most falls occur during walking and, not surprisingly, gait impairments have been .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 2, 4, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mirelman in view of Gordon (US20070047768; cited by applicant).
Regarding claim 2, Mirelman discloses the balance assessment device of claim 1 as discussed above. 
Mirelman does not disclose further comprising a pad; wherein the pad comprises a soft material and wherein the pad is designed to impede the subject from maintaining balance.
However, Gordon discloses further comprising a pad; wherein the pad comprises a soft material and wherein the pad is designed to impede the subject from maintaining balance (Paragraph [0040], “The balance pad #138 is made of dense, closed-cell foam and configured for comfort weight shift and equilibrium in biped positions” & Paragraph [0041], “The pad #106C includes a ground-up rubber surface #142. In some embodiments, the ground-up rubber surface #142 is made from rubber mulch.” & Paragraph [0046], “For example, when a patient standing on the pad 106D shifts weight from the left half to the right half, the right half of the balance platform 144 is pressed down and the left half is raised up”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Mirelman to incorporate the teachings of Gordon by adding further comprising a pad; wherein the pad comprises a soft material and wherein the pad is designed to impede the subject from maintaining balance. The advantage of adding the pad is to create an environment where the patient is unstable so the system can accurately measure the balancing ability of the patient. 

Regarding claim 4, Mirelman discloses the balance assessment device of claim 3 as discussed above. 
Mirelman does not disclose wherein the camera is physically attached to the display.
 wherein the camera is physically attached to the display (Fig. 1A, camera #134 is mounted to the face shield #130 which includes display #132 & Paragraph [0040], “In another variation, although the illustrations only show cameras disposed on the helmet or body, the cameras can be configured to be disposed on and/or off body to capture data from the actor's face”).  
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Mirelman to incorporate the teachings of Gordon by adding wherein the camera is physically attached to the display. The advantage of a camera attached to the display, as discussed by Gordon, is “capturing facial features of an actor to create a representation of the actor's facial motion and expression.” This can provide more insight into the stability of the patient during the test.

Regarding claim 14, Mirelman discloses the method of claim 5 as discussed above. 
Mirelman also discloses presenting the subject with an unstable scene on a display (Paragraph [0225], “The VR scene consisted of an outdoor boardwalk on which different obstacles were placed. The patients were required to walk on the treadmill while negotiating the obstacles without hitting them.”); 
collecting a third set of orientation measurements (Paragraph [0215], “a camera #408 or other position and/or orientation tracking system” & An orientation tracking system would taking multiple orientation measurements); and 
calculating a refined balance score for the subject by comparing the third set of orientation measurements to the second set of orientation measurements (Paragraph [0135], “an optional a fall risk score that may be used to provide care to individuals with a high risk for falling is quantified based on such detection” & Paragraph [0182], “Optionally, using a mathematical algorithm, the system will provide a composite score of the person's risk of falls. This may include for example one or more of: the conditions he is likely to fall in and the most impaired properties (cognitive or motor) that will cause this .
Mirelman does not disclose positioning the subject on an unstable surface.
However, Gordon discloses positioning the subject on an unstable surface (Paragraph [0046], “For example, when a patient standing on the pad 106D shifts weight from the left half to the right half, the right half of the balance platform 144 is pressed down and the left half is raised up”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Mirelman to incorporate the teachings of Gordon by adding positioning the subject on an unstable surface. The advantage of adding an unstable surface is so the system can accurately measure the balancing ability of the patient. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170244884 discloses a system that includes a video source that is configured to generate a plurality of video streams that capture a view of an environment. Paragraph 24 discloses “The display video signals may be displayed in a display (e.g., an immersive helmet, a head-mounted display or a computer screen) to the user while the user is wearing (or utilizing) the display. The display (or immersive display) generally gives the user an impression of being immersed in the environment surrounding the omnidirectional camera. The immersion may create a level of consciousness where the user has a sense of being in and surrounded by the environment.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CC/
Examiner, Art Unit 3791

/David J. McCrosky/              Primary Examiner, Art Unit 3791